DETAILED ACTION
This communication is a Non-Final Office Action on the merits in response to communications received on 6/11/2019.  Claims 7-20 have been non-elected. Claims 1-6 have been elected. Therefore, Claims 1-6 are pending and have been addressed below. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
1. Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-6, are drawn to “a method of clearing electronic transactions through a network for a self- funded payer, the method comprising: acquiring healthcare data from a data source, wherein the healthcare data is acquired using a data intake utility by connecting the data intake utility to the data source over the network; preparing the acquired healthcare data, wherein preparing the acquired healthcare data includes cleaning the acquired healthcare data; analyzing the acquired healthcare data to identify an insight based on the acquired healthcare data; organizing insights based on the acquired healthcare data; and formulating a data model based on the insights.”, classified in G06Q10/1057.
II. Claims 7-20, is drawn to “a method and system of identifying a savings opportunity in healthcare data for a self- funded payer, the method comprising: receiving, via a data intake utility, healthcare data from an external data source, wherein the healthcare data includes patient health data, and wherein the healthcare data is received over a network connection that connects the data intake utility to the external data source; storing the received healthcare data in a database; performing data analytics on the received healthcare data, wherein the data analytics includes: a benefits analysis to determine projected benefits; a spending analysis to determine projected spending; and a savings analysis to determine projected savings; determining a claim fact based on the data analytics performed on the received healthcare data; and generating a savings recipe for realizing a savings opportunity based on the determined claim fact.”, classified in G06Q10/1057.
The inventions are independent or distinct, each from the other because:
Inventions I and II are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the claimed method for clearing electronic transactions through a network for a self-funded payer in Invention I can be practiced by another and is a different method than the a method for identifying a savings opportunity in healthcare data for a self-funded payer recited in Invention II.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions require a different field of search, including different electronic resources and search queries.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
	During a telephone conversation with Douglas Meier on 01 February 2022 a provisional election was made without traverse to prosecute the invention I, claims 1-6.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 12-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Claim Rejections - 35 USC § 101
2.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


3.	Claims 1-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract without significantly more. 
4.	Under Step 1 of the two-part analysis from Alice Corp, claims are directed to a process (a series of acts or steps) – see claim 1 Thus, each of the claims falls within one of the four statutory categories.
5.	Under Step 2A – Prong One of the two-part analysis from Alice Corp, the claimed invention is directed to an abstract idea.
6.	Claim 1 recites:
“acquiring healthcare data”, “preparing the acquired healthcare data, wherein preparing the acquired healthcare data includes cleaning the acquired healthcare data”, “analyzing the acquired healthcare data to identify an insight based on the acquired healthcare data”, “organizing insights based on the acquired healthcare data”, and “formulating a data model based on the insights.”
The limitations above demonstrate independent claim 1 are directed toward the abstract idea of analyzing healthcare data to identify insights and formulating a data model based on the insights which are processes that encompass fundamental  See MPEP 2106.04 II
	The Applicant’s Specification in at least [003] With self-funded insurance, an employer (i.e., the payer) pays for their employees' healthcare expenses. As healthcare expenditures rise at an alarming rate in the United States, self-funded employers typically use a bidding process to shop for medical network access, pharmacy benefit management, wellness services, and other services. As such, an adviser or broker for the employer bids on a request for proposal (RFP) when the RFP becomes available. While this enables self-funded employers to obtain the services they provide their employees, this process is often not the most efficient or the most cost-effective means of obtaining healthcare services. [004] Healthcare costs are continuously rising and are reaching a crisis point. There are 
a number of root causes that have led to this crisis point. First, pricing is not transparent. Second, one party (i.e., the patient) consumes healthcare services while a different party (i.e., the payer) pays for the healthcare services. Third, basic transactions in the healthcare space are too complex. Fourth, information in the healthcare industry is difficult to measure. [005]     In addition, personal health data has become increasingly fragmented across multiple platforms and/or interfaces. As the personal health data is stored across more and more interfaces, the data is stored using different formats, with different types of data being stored. [006]     All of these factors have come together to create a mess for self-funded employers trying to manage their healthcare spending. The employers generally have no good way of viewing all the relevant information relating to their healthcare expenses and no good way of tracking those healthcare expenses. [007]    Accordingly, there is a need for lower costs and better insights that are tailored to a self-funded employer's business and people, reliable vendors or partners that deliver what they promise, improved health for their people, and a transparent ROI.

As such, the limitations of acquiring, preparing, analyzing, organizing, and formulating describe a series of steps for mitigating risks for self-funded employers.  Also, the series of steps process the healthcare data which allows the self-funded employers to analyze and manage healthcare spending which are considered “marketing or sales activities or behaviors” and “business relations”.  In this way, the limitations may be reasonably characterized as falling within the certain methods of organizing human activity grouping of abstract ideas.   As such, all of these limitations recited in the claim 1 are an abstract idea. 
7.	Under Step 2A – Prong Two of the two-part analysis from Alice Corp, this judicial exception is not integrated into a practical application because the additional elements of: “a data source” and “a data intake utility by connecting the MPEP 2106.05 (f).
The other additional element of “a method of clearing electronic transactions through a network for a self- funded payer” is merely indicating a field of use or technological environment in which to apply the judicial exception, as discussed in MPEP 2106.05 (h)
8.	Thus, the additional claim elements are not indicative of integration into a practical application, because the claims do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo). Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical field. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea and the claims are directed to an abstract idea.

10.	Claims 2-6 are dependent of claim 1.  Regarding claims 3-6, the claims further embellish the abstract idea by describing information/data (i.e., cleaning the acquired data, standardized format, using machine learning to identify trends, identifying a savings opportunity). Claim 2 recites the additional element of “applying blockchain technology to the formulated data model.” which merely adds the words “apply it” with the judicial exception.  See MPEP 2106.05 (f) As such, the additional elements recited in the claims do not add anything beyond the abstract idea. Therefore, claims 2-6 recite the same abstract idea recited in claim 1. None of these limitations provide an inventive concept or integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 

Claim Rejections - 35 USC § 102
11.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

12.	Claim(s) 1, 5, and 6 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Snow (US 2017/0169173 A1).

With respect to claim 1, Snow discloses a method of clearing electronic transactions through a network for a self-funded payer (¶ 0039: methods for generating business intelligence from collections of healthcare data), the method comprising: 
acquiring healthcare data from a data source (¶ 0042: discloses data may be ingested from data sources 102 into data processing server 104.  The data sources 102 can be any system, device, or database containing healthcare related data, i.e., from hospitals, billing depts., government agencies, insurance and healthcare reimbursement companies, and pharmacies, etc. and operable to transmit the healthcare-related data over network 108 to data processing server.), 
wherein the healthcare data is acquired using a data intake utility by connecting the data intake utility to the data source over the network (¶ 0042: discloses the data sources are operable to transmit the healthcare-related data over network 108 to data processing server.  The data processing server 104 is operable to periodically retrieve or poll data sources 102 to collect data for generating predictive and prescriptive opportunities.); 
preparing the acquired healthcare data (¶ 0039: discloses the healthcare data can be transformed from raw data into meaningful and useful information.), 
removing identification information from healthcare data and normalizing the data for differences among patients by factors such as age, race, location, weight, and gender.)
analyzing the acquired healthcare data to identify an insight based on the acquired healthcare data (¶ 0040, 0047, 0050: discloses analytics may be performed on the healthcare data to determine where money is wasted and where inefficiencies exist.  Historical, current, and predictive views of business operations may be generated by online analytical processing, analytics, business performance management, etc.  Analyzing variations includes determining root cause drivers of variations and identifying prescriptive opportunities to minimize the variations.); 
organizing insights based on the acquired healthcare data (¶ 0047-0048: discloses the analytic models engine 204 runs analytical software and logic that includes machine learning and “big math” instructions or code to identify cost efficiency and where improvements may be made in quality of care and savings. Data may be used to configure or train “using machine learning” analytics models engine 204 on how to identify opportunities from factors that lead to quality of care, cost-savings and revenue opportunities.); and 
formulating a data model based on the insights (¶ 0047, 0053: discloses data be executed according to cost and quality distribution model instructions to determine how individual practices are currently performing and how their performance could be improved in certain areas. Analytic output data generated from analytic models engine 

With respect to claim 5, Snow discloses the method of claim 1, 
wherein the organizing insights is performed using machine learning to identify trends in the acquired healthcare data. (¶ 0047-0048: discloses the analytic models engine 204 runs analytical software and logic that includes machine learning and “big math” instructions or code to identify cost efficiency and where improvements may be made in quality of care and savings. Data may be used to configure or train “using machine learning” analytics models engine 204 on how to identify opportunities from factors that lead to quality of care, cost-savings and revenue opportunities.)

With respect to claim 6, Snow discloses the method of claim 1, 
wherein the data model identifies a savings opportunity based on the organized insights and the opportunity is quantified into a numerical value based on the acquired healthcare data and the data model. (¶ 0047-0048, 0050, 0054, 0080, 0087, 0112: discloses using machine learning to identify cost efficiency and where improvement may be made in quality of care and savings.  The data may be executed according to cost and quality distribution model instructions to determine how individual practices and their performance could be improved in certain areas.  Performance monitor 202 generates a variety of reports and charts of contract financial performance, clinical performance, and operational performance.  The performance monitor may show 

Claim Rejections - 35 USC § 103
13.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

14.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
15.	Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Snow (US 2017/0169173 A1) in view of Shah (US 2017/0091397 A1).

With respect to claim 2, Snow does not explicitly disclose the method of claim 1, 
However, Shah which is pertinent art to the claimed invention is related to blockchain management systems. (¶ 0003)
further comprising applying blockchain technology to the formulated data model. (¶ 0027, 0032, 0034: discloses the output generated by the mathematical approach may be used by the blockchain configured multi-faceted social health care component to authorize and control access to the plurality of entities.  The multi-faceted social health care component may be a web-based interface displaying customized graphical interface enabling social interactions among entities over the communication network.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Snow to include applying blockchain technology to the formulated data model, as disclosed by Shah to achieve the claimed invention.  As disclosed by Shah, the motivation for the combination would have been to allow entities to interact with historical assessments using the blockchain framework for advanced security and smooth interaction. (¶ 0005-0007)

16.	Claims 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Snow (US 2017/0169173 A1) in view of in view of Leonardi (US 10,102,926 B1).

With respect to claims 3 and 4, Snow does not explicitly disclose the method of claim 1, 
However, Leonardi which is pertinent in art to the claimed invention is related to a system for collecting, aggregating, analyzing data from operational, clinical, and financial areas of a hospital to identify cost savings, revenue enhancement, and patient care outcomes opportunities. (abstract, Fig. 1)
wherein cleaning the acquired healthcare data includes transforming at least some of the acquired healthcare data into a format that is different than the format in which the healthcare data was acquired. (col. 4:15-54 and col. 5:44-60: discloses the ingestion engine 108 may cleanse the raw data.  Cleansing may be the process of one or more of identifying missing data, identifying duplicate data, or identifying errors in data.  Also, the ingestion engine 108 may perform normalization as part of data ingestion.  The normalization process may provide a consistent format to raw data received from the same or different data sources.)
wherein the different format is a standardized format. (col. 4:15-54 and col. 5:44-60: discloses the ingestion engine 108 may apply a consistent format to refer to the supplier by the same name)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the normalization methods of Snow, to include cleaning the acquired healthcare data includes transforming at least some of the acquired healthcare data into a format that is different than the format in which the healthcare data was acquired wherein the different format is a standardized format, as disclosed by Leonardi to achieve the claimed invention. As demonstrated by KSR International Co. v. Teleflex Inc., 127 S. Ct 1727, 1739 (2007).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Averill (US 2019/0006045 A1) – (abstract: discloses a health management system includes a processor, a searchable multi-dimensional data representation of the performance of an entire health care delivery system accessible by the processor, in which the performance of every healthcare provider, including downstream providers, that are delivering services is distilled down to a clinically credible measure of actual versus expected performance at analytic points across a comprehensive set of quality outcomes and resource utilization measures wherein the performance matrix has multiple dimensions, and a memory device coupled to the processor and having a program stored thereon for execution by the processor to perform operations. The operations include creating the multi-dimensional data representation to obtain performance measures of a selected healthcare provider and accessing the multi-dimensional data representation to obtain performance measures of the selected healthcare provider.)
Lachs (US 10,032,237 B1) – (abstract: discloses the technology provides for utilizing and displaying physician analytics. For example, a result metric for a physician is based on a value metric, a quality metric, and/or a quantity metric. The value metric, quality metric, and/or quantity metric may all be received from different sources. The result metric may be displayed on a chart, or the result metric may be utilized for determining referral recommendations for a physician. The result metric may be displayed as a physician indicator on the chart. An insight for the physician may also be determined from the result metric. The insight may be based on the location of the physician indicator on the chart, and the insight may be represented by the color or other visual attribute of the physician indicator. For referral recommendations, the result metric may be used to adjust the rank of a physician in a referral search result.
Saxena (US 2018/0165416 A1) – (abstract: discloses a method for providing healthcare-related, blockchain-associated cognitive insights comprising: receiving data from a plurality of data sources, at least some of the plurality of data sources comprising healthcare related data sources and blockchain data sources; processing the data from the plurality of data sources to provide a healthcare-related, blockchain-associated cognitive insight; and, providing the healthcare-related, blockchain-associated cognitive insight to a destination.)


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 571-272-6782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

EHRIN PRATT
Examiner
Art Unit 3629

/EHRIN L PRATT/Examiner, Art Unit 3629      
                                                                                                                                                                                                  /LYNDA JASMIN/Supervisory Patent Examiner, Art Unit 3629